DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 4/20/2020 is acknowledged.  Claims 1-24 are cancelled.  New claims 25-46 are added.  Claims 25-46 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 3/26/2020, 7/21/2020, 12/15/2020, and 8/18/2021 have been considered.  Signed copies are enclosed.  The lined-through documents were not considered because they were not in the English language, were not properly cited on the IDS, or the reference was not submitted.  The information disclosure statements filed on 3/27/2020, 3/28/2020, and 3/29/2020 were not considered because they are duplicates of the IDS filed on 3/26/2020.

Specification
The disclosure is objected to because of the following informalities: In numerous places, the specification refers to SEQ ID NOs 1, 2, and 5 as rRNA sequences.  However, SEQ ID NOs 1, 2, and 5are not RNA sequences.  In addition, throughout the specification, reference is made to Enterococcus caselliflavus.  This name is spelled incorrectly.  The correct spelling is “casseliflavus”.  Appropriate correction is required.

The use of numerous trademarks, including YERVOY, KEYTRUDA, OPDIVO, and KADEYLA, have been noted in this application on pages 20-23. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claims 25, 30, 26, and 40 are objected to because of the following informalities:  the claims recite Enterococcus caselliflavus which is incorrectly spelled.  The correct name is “casseliflavus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 28-29 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 28-29 and 38-39 recite rRNA gene sequences of SEQ ID NOs 1, 2, and 5.  However, these are DNA sequences, not RNA sequences.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 25-27, 30-37, and 40-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afeyan et al (WO2014/121304; IDS filed 3/26/2020).
The instant claims are drawn to methods of increasing microbiome diversity in the gastrointestinal tract of a subject suffering from reduced microbiome diversity by administering Enterococcus gallinarum or Enterococcus casseliflavus.
Afevan et al disclose methods of restoring healthy microbiotia in the gastrointestinal tract of a subject by administering compositions comprising bacteria from Table 1, which includes both Enterococcus gallinarum and Enterococcus casseliflavus (see abstract, paragraph 077, and Table 1, page 154).  The subject’s microbiota diversity is evaluated before and after administration of the composition and the Shannon diversity index can be used for assessment (see paragraphs 0144 and 0145).  The composition can be freeze-dried and encapsulated in a capsule for enteric administration through the oral route (see paragraphs 087 and 0157).  The composition can comprise 1x108 bacteria, which equates to 4x108 bacteria per gram (see paragraph 0158).  Though the reference is silent with respect to increasing Barnesiella, Lachnospiraceae, and Roseburia, as well as the amount of increase in the Shannon Diversity index, the reference discloses administration of the same product to the same population for the same purpose.  Therefore, the same results of said administration would necessarily occur.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645